DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of caprylic acid, isopropyl myristate, and the acrylic adhesive of Preparation Example 5 (specification at [0083]) in the reply filed on July 22, 2021 is acknowledged.  In view of the art cited below, the species election requirements are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘200 publication (JP4916200B, listed on the IDS) in view of Kuribayashi (US).
Regarding claims 1-9, the ‘200 publication discloses skin adhesive comprising “star-shaped structures in which at least 3 chain polymer portions are radially extended around a mercapto group of at least one of the linear polymer portions are linked to each other through a chain polymer portion”, in which “50 to 100 wt.% of the total structural unit of the polymer part is a(meth) acrylic alkyl ester structural unit having 7 to 17 carbon atoms” (claim 1; see paras.0027-60).  (Meth)acrylates include those in claim 3 (para.0029).  Polyfunctional monomers such as those in present claims 5 and 6 are copolymerized in the chain (paras.0058-61).  The ‘200 publication teaches hydroxy group-containing monomers at various relative concentrations (para.0059).

Kuribayashi is drawn to transdermal preparations comprising risperidone and/or a pharmaceutically acceptable salt thereof, and teaches incorporating carboxylic acids, fatty acid esters, and surfactants such as those in claims 11, 12, and 16 (title; abstract; paras.0010-12, 0027-31, 0036-7).  The active agent and absorption enhancer (carboxylic acid, fatty acid ester, and surfactant) concentrations are each preferably between 2 to 15 parts by mass of the drug-containing composition (paras.0031, 0039), e.g., 10 %, which is within the ranges in claims 13 and 16.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of the ‘200 publication and Kuribayashi and prepare a risperidone-comprising transdermal patch as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) the ‘200 publication discloses its star-shaped acrylic block polymer has an excellent balance of adhesion and cohesion, and is particularly excellent for use in adhesion to the skin, both in terms of safety and performance (para.0027), and (ii) Kuribayashi teaches incorporating a pressure-sensitive adhesive, including acrylic polymers, into the drug-containing layer (paras.0040-45).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615